DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lasiter et al. (USPN 2015/0165479) in view of Shim et al. (USPN 2017/0372122).

With respect to claim 1, Lasiter teaches an ultrasonic fingerprint identification assembly (Figs. 13A-13B and paragraphs [0047], [0048] and [0102] teach a PMUT fingerprint device), comprising: 
a substrate (Figs. 13A-13B, item 360 and paragraph [0102]); 
a bottom electrode on a side of the substrate (Figs. 13A-13B, item 412 and paragraph [0102] teach a lower electrode); 
a piezoelectric layer on a side of the bottom electrode away from the substrate (Figs. 13A-13B, item 415 and paragraph [0102] teach a piezeoelectric layer above the lower electrode and away from the substrate); 
a upper electrode on a surface of the piezoelectric layer away from the substrate (Figs. 13A-13B, item 414 and paragraph [0102] teach an upper electrode); and 
a metal electrode electrically connected to the upper electrode (Figs. 13A-13B, item 418 and paragraph [0103] teach a metal interconnect layer electrically connected to the upper electrode); 
wherein an orthographic projection of the piezoelectric layer on the substrate falls within a combination of orthographic projections of the bottom electrode and the metal electrode on the substrate (Figs. 13A-13B). 
However, Lasiter fails to expressly teach whether a particular electrode is a receiving electrode or a transmitting electrode.  Specifically, Lasiter fails to expressly teach “a receiving electrode on a side of the substrate; a piezoelectric layer on a side of the receiving electrode away from the substrate; a transmitting electrode on a surface of the piezoelectric layer away from the substrate; a metal electrode electrically connected to the transmitting electrode wherein an orthographic projection of the piezoelectric layer on the substrate falls within a combination of orthographic projections of the receiving electrode and the metal electrode on the substrate” (emphasis added).  

Lasiter teaches a base process/product of an ultrasonic fingerprint identification assembly including upper and bottom electrodes around a piezoelectric material which the claimed invention can be seen as an improvement in that the assembly includes a receiving electrode on a side of the substrate; a piezoelectric layer on a side of the receiving electrode away from the substrate; a transmitting electrode on a surface of the piezoelectric layer away from the substrate; a metal electrode electrically connected to the transmitting electrode wherein an orthographic projection of the piezoelectric layer on the substrate falls within a combination of orthographic projections of the receiving electrode and the metal electrode on the substrate.  Shim teaches a known technique of using an upper transmitting electrode and a bottom receiving electrode with a piezoelectric element in the middle that is comparable to the base process/product.
Shim’s known technique of using an upper transmitting electrode and a bottom receiving electrode with a piezoelectric element in the middle would have been recognized by one skilled in the art as applicable to the base process/product of Lasiter and the results would have been predictable and resulted in a receiving electrode on a side of the substrate; a piezoelectric layer on a side of the receiving electrode away from the substrate; a transmitting electrode on a surface of the piezoelectric layer away from the substrate; a metal electrode electrically connected to the transmitting electrode wherein an orthographic projection of the piezoelectric layer on the substrate falls within 
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made (Pre-AIA ) or before the effective filing date of the claimed invention (AIA ).
The rationale to support a conclusion that the claim would have been obvious is that a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.
	
	With respect to claim 11, Lasiter in view of Shim teach an ultrasonic fingerprint identification device, comprising the ultrasonic fingerprint identification assembly according to claim 1 (discussed above). 

With respect to claim 20, Lasiter in view of Shim teach a display apparatus, comprising: 
a display panel (Shim, Fig. 3B, item 151); and 
the ultrasonic fingerprint identification assembly according to claim 1 (discussed above), the ultrasonic fingerprint identification assembly being disposed on a non-light-emitting surface of the display panel (Shim, Fig. 3B and paragraph [0147]).


Allowable Subject Matter
Claims 2-10 and 12-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record teaches an ultrasonic fingerprint identification assembly (see at least Lasiter et al.(USPN 2015/0165479).  However, the prior art of record fails to teach or suggestly Applicant’s specifically claimed “ultrasonic fingerprint identification assembly according to claim 1, wherein, a material for forming the metal electrode comprises at least one of copper, molybdenum, or titanium-aluminum-titanium, a material for forming the transmitting electrode comprises silver, and a material for forming the receiving electrode comprises iridium tin oxide” (see at least claim 2 – emphasis added);
“the ultrasonic fingerprint identification assembly according to claim 1, wherein the metal electrode is disposed on a side of the receiving electrode away from the piezoelectric layer” (see at least claim 3 – emphasis added); and “the ultrasonic fingerprint identification assembly according to claim 1, further comprising an insulating layer between the piezoelectric layer and the receiving electrode (see at least claim 10 – emphasis added). 
 

The further limitations of claims 4-9 are dependent on claim 3 and objected to for substantially the same reasons, discussed above.

The further limitations of claims 12-19 are objected to for substantially the same reasons as claims 2-9, discussed above.


Pertinent Art
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
Ganti et al. (USPN 2015/0169136), Panchawagh et al. (USPN 2021/0004555), Buchan et al. (USPN 2017/0364726), Nakao et al. (USPN 2019/0337016), Lee et al. (USPN 2019/0205594), Seo et al. (USPN 2020/0279087) Chang (USPN 2020/0147644) and Yoon et al. (USPN 2020/0380232) teach a detection apparatus with electrodes and a piezoelectric material.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO J XAVIER whose telephone number is (571)270-7688.  The examiner can normally be reached on M-F 530am-2pm PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTONIO XAVIER/
Primary Examiner, Art Unit 2623